The opinion of the Court was delivered by
Dargah, Oh.
In this case the Court concurs fully in the views which the Chancellor, who tried the cause, has expressed in the circuit decree. And nothing more need be said as to the grounds of appeal taken.
But the Chancellor who rendered the decree suggests, that in decreeing costs against the defendants generally, he has in. advertently given costs against N. G. W. Walker, the ex-sheriff, and Wm. R. Halford, the present sheriff, of Barnwell District, who were formal parties, not interested in the event of the suit and who, in the opinion of the Court, were not necessary par*7ties. An order for an injunction having been made restraining the other defendants from proceeding to enforce their executions at law, notice to the sheriff would have been sufficient without making him a party on the record.
A decree as to costs is not the subject matter of appeal, nor has it been made a ground of appeal in this case. But while the case is before this Court on appeal, inadvertency or oversights as to costs, will be corrected here, on the suggestion, or by the consent, of the Chancellor who tried the cause.
In this case it is ordered and decreed, that the circuit decree as to costs be so modified, that the defendants Walker and Halford be exempt from the payment of any part of the costs ; and that the other defendants pay all the costs.
As to the grounds of appeal taken before and heard by this Court, it is ordered and decreed that the same be disr. dssed, and the circuit decree be affirmed.
Johnston, Dunkin and Wardlaw, CC., concurred.

Decree modified.